DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            ANTHONY SOSA,
                               Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                Nos. 4D16-3587, 4D16-3588, 4D16-3605

                           [October 26, 2017]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Martin J. Bidwell, Judge; L.T. Case Nos.
09-20001CF10A, 08-21414CF10A and 12-799CF10A.

   Andrew Rier of Rier Jordan, P.A., Miami, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.